 THE RUPP FORGE COMPANY393The Rupp Forge CompanyandUnited Steel WorkersofAmerica,AFL-CIO. Cases 8-CA-6497 and8-RC-8236January 24, 1973DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN MILLER ANDMEMBERSFANNING AND JENKINSOn January 31, 1972, Administrative Law Judge'Jerry B. Stone issued the attached Decision in thisproceeding. Thereafter, Respondent and the GeneralCounsel filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational LaborRelations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in the light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judge,and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, The Rupp ForgeCompany, Cleveland, Ohio, its officers, agents,successors, and assigns, shall take the action set forthin the Administrative Law Judge's recommendedOrder.IT IS FURTHER ORDERED that the election held inCase 8-RC-8236 on June 25, 1971, be, and it herebyis, set aside, and that the case be remanded to theRegional Director for Region 8 for the purpose ofconducting a new election in the appropriate unit atsuch time as he deems the circumstances permit thefree choice of a bargaining representative.[Direction of Second Election andExcelsiorfoot-note omitted from publication.]IThe titleof "trial Examiner"was changed to "Administrative LawJudge"effective August19, 1972TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJERRY B. STONE, Trial Examiner: This proceeding, underSections 10(b) and 9 of the National Labor Relations Act,as amended,was tried pursuant to due notice on October 6and 12, 1971, at Cleveland, Ohio.The charge and amended charge (Case 8-CA--6497) werefiledon July1,and August11, 1971, respectively. Thecomplaint in this matter was issuedon August 17, 1971.The petitioninCase 8-RC-8236 wasfiledon May 21,1971. Thereafter,pursuant to a Stipulationfor CertificationUpon ConsentElection executed by the parties, andapproved by theRegional Director for Region 8 of theNational LaborRelations Board on June 4,1971, anelectionby secretballot was conducted in Case 8-RC-8236on June25, 1971,under the direction and supervision ofsaid Regional Director.The tally ofballots, furnished theparties,reveals that amajority ofthe eligible voters casttheir ballots against the Petitioner.There were no chal-lenged ballots.On July1, 1971, the Petitioner filed timely objections toconduct affecting the results of the election.The RegionalDirectorcaused an investigation of the objections to bemade and thereafter on August17, 1971, issued and servedon the parties his Report on Objections. In hisreport theRegionalDirector recommended to the Board that thePetitioner'sObjections1,2, 3, 4, 9,10, and 11 be set forhearing and that said hearing be consolidatedwith thehearing set in Case8-CA-6497. Prior thereto,on August 6,1971, the Petitionerhad withdrawn Objections5, 6, 7, and8.No exceptions having been timely filed to the RegionalDirector'sreport, the Board(1)adopted the RegionalDirector's recommendations contained in saidreport, (2)ordered thata hearing beheld forthe purpose of receivingevidence to resolve the issuesraised bythe Petitioner'sObjections 1, 2, 3, 4, 9,10, and 11, as designated in theRegional Director's report,(3) orderedthat such hearingmightbeconsolidatedwithany hearing in Case8-CA-66497 and heldbeforeaTrialExaminer to bedesignatedby the Chief TrialExaminer,and (4)ordered ineffectthat the TrialExaminer,designated for the purposeof conducting such hearing,prepare and cause to be servedon the parties a report containing resolutionsof credibilityof witnesses, findings of fact, and recommendations as tothedisposition of said objections.The Board furtheradvertedthe parties to the Board'sRules and Regulationswith respectto the filing of exceptions to suchreport. TheBoardfurther remandedthematter to the RegionalDirector (Region 8)for the purpose of arranging suchhearing and authorizedtheRegionalDirector to issuenotice thereof.Thereafter,theRegionalDirector forRegion 8 duly consolidated Cases8-CA-6497 and8-RC-8236 forpurpose of hearing,ruling, and decision bya Trial Examiner.The unfairlabor practice issues are essentially whetherRespondent has (1) violated Section 8(a)(1) of the Act byunlawful interrogation of employees as to their unionactivities or desires,by promisesof benefits to dissuadeemployee supportof theUnion,by threatsof reprisal todissuadeemployeesupport of the Union, by orderingemployeesnot to support the Union,by reduction of hoursof employmentof an employee to dissuade his support oftheUnion, and bydiscriminating in the tenure ofemploymentof employees to dissuade theirsupport of theUnion, and (2)violated Section 8(a)(3) oftheAct byreduction of hours ofone employeeand by the discrimina-tory termination of certain other employees.201NLRB No. 53 394DECISIONSOF NATIONALLABOR RELATIONS BOARDThe objections concern essentially the same issues as setforth in the unfair labor practice complaint. Additionally,the objections concern one issue of alleged misrepresenta-tion in campaign literature distributed by the employer.All parties were afforded full opportunity to participatein the proceeding, and the General Counsel, ChargingParty, and Respondent all filed briefs which have beenconsidered.Upon the entire record in the case and from myobservations of the witnesses, I hereby make the following:FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERAs established by the pleadings, it is concluded andfound that the Rupp Forge Company, the Respondent, isnow, and has been at all timesmaterial herein, acorporation duly organized under andexistingby virtue ofthe laws of the State of Ohio, with its principal offices andplace of business located in Cleveland, Ohio, where it isengaged in the manufacture and sale ofsteelforgings.Annually, in the course and conduct of itsbusiness,Respondent ships finished products valued in excess of$50,000 to points directly outside the State of Ohio.As conceded by Respondent (Employer) and based onthe foregoing, it is concluded and found that the Respon-dent is now, and has been at all times material herein, alabor organization within the meaning of Section 2(5) ofthe Act.II.THELABOR ORGANIZATION INVOLVEDB.Introduction 2The Respondent employs some 38 to 40 employees in itsoperations.Employees Austin, Byrge, and Gray contacted the Unionin late April or early May 1971. At such time, employeesAustin, Byrge, and Gray signed union cards and securedother cards for distribution to other employees. Thereafter,in late April and early May 1971, Austin, Byrge, and Graydistributed union cards and literature to fellow employees,talked of benefits of unionization to fellow employees, andsecured several signed union cards from fellow employees.Gray turned the signed union cards over to the Union.During late April and early May 1971, employeesHuggins and Robinson also joined in union organizationalefforts.Both signed union cards and talked to otheremployees about the Union.The Union filed a representation petition in Case8-RC-8236 on May 21, 1971. On the same day the Unionmade written demand for recognition from the Respondentas exclusive bargaining representative of Respondent'semployees? Thereafter on June 4, 1971, the Union and theRespondent entered into a stipulated consent electionagreementin Case 8-RC-8236. Following this, on June 25,1971, an NLRB representation election was held forRespondent's employees in the following described bar-gaining unit.Allproductionand maintenanceemployees em-ployed by the Rupp Forge Company atits facilitieslocated at 10312Meech Avenue, Cleveland, Ohio,excluding all office clerical employees, professionalemployees, guards and supervisors as defined in theAct.As establishedby the pleadings, it is found andconcluded that UnitedSteelworkers of America,AFL-CIO,isa labor organization within the meaning of Section2(5) of the Act.III.THEUNFAIR LABOR PRACTICES AND THEOBJECTIONS TO THE ELECTIONA.Preliminary IssuesSupervisor status IAt all times material herein, the following namedindividuals have occupied the positions set opposite theirrespective names and have been, and are now, agents ofthe Respondent acting on its behalf, and are supervisorswithin the meaning of Section 2(11) of the Act.Ted Dolega-PresidentBoris Stephanoff-SuperintendentiThefacts are based on the pleadings and admissions therein TheRespondent admits the supervisory status of the named individuals butdenies in effect that the named individuals are "agents."As "supervisors"the named individuals are "agents"within the meaning of the Act for theconduct found to have beenengagedin bythem in this casesThe facts are based on a composite of the credited aspects of thetestimony of Austin,Byrge,Gray,Robinson, Huggins, and Ted Dolega,C.Discriminatory Discharge of HugginsAlleged Interrogation4Lou Huggins worked as an employee for the Respondentfor about II years. Around the last of April 1971, Hugginsreceived a union authorization card from employee LeeGray, signed said card, and returned the same to Gray.Huggins, thereafter, distributed three or four union cardsto other employees and talked to about 10 employeesabout the benefits of unionization.As of May 17, 1971, it may be stated that Huggins owneda sledge hammer head and handle. The handle was of adifferent color than the sledge hammer handles owned byRespondent. The sledge hammer head however wouldappear indistinguishable from the sledge hammer headsowned by Respondent. On May 17, 1971, Huggins carriedhis sledge hammer handle and head to work, and usedcompany tools at breaktime to assemble the handle andhead into a sledge hammer.Respondent's policy is to require employees to secureexhibits in therecord,and the logical consistency of all the facts3The petition in Case 8-RC-8236 referred to the fact that demand forrecognition had been made and that there had been noreplytheretoTestimonyof witnesses referred to a union letter of demand.4The factsare based on a composite of the credited aspects of thetestimony of Ted Dolega.Gray.Huggins,and RobinsonTestimony ofwitnesses at variance with the facts found is discredited THE RUPP FORGE COMPANY395permission before bringing personal tools onto the proper-ty and working on the same.5On May 17, 1971, Ted Dolega, Respondent's president,saw employee Gray with Huggins' assembled sledgehammer. Dolega approached Gray at the water cooler andasked where he had obtained the sledge hammer. Gray toldDolega that the sledge hammer belonged to Huggins.Around this time Huggins came to the water cooler. TedDolega and Huggins then commenced to have a question-and-answer exchange concerning the ownership of thesledge hammer.The central thrust of what occurred in the events in thiscase reveals the parties to be in general agreement as towhat occurred. Apparently, therefore, much of the eviden-ce was presented by both parties in a generalized andfragmented fashion. It is noted also that both Dolega andHuggins have hearing problems. The facts reveal that TedDolegawas suspicious that the sledge hammer headactually was one of Respondent's and that his questions asto ownership of the sledge hammer handle conveyed suchsuspicion to Huggins. The question-and-answer exchangebecame somewhat heated .6 Dolega wanted to know whoowned the sledge hammer, where it came from, and whatcompany tools were used in assembling the sledge hammer.Huggins told Dolega that he owned the hammer, that thehandle was different from Respondent's handles, and toldhim which company tools he had used in assembling thehammer on breaktime.The question-and-answer exchange was broken whenHuggins proceeded to change his clothes in the lockerroom.When Huggins was leaving the locker room, TedDolega resumed his questioning of Huggins about thesledge hammer handle and head. Dolega asked Huggins ifhe had permission to bring the sledge hammer handle andhead onto company property. Huggins told Dolega that hewas accusing him of stealing,that he(Dolega)was a liar,that Dolega was a "son of a bitch," and that Dolega shouldact like a man and not keep on asking questions about thesledge hammer handle and head. The heated exchange wasended with Huggins' leaving work for the day.7The next encounter between Dolega andHugginsoccurred on May 18, 1971. Unlike the previous encounter,the two engaged in a quiet, calm discussion.Thus, on the morning of May 18, 1971, President TedDolega approached Huggins and asked to speak to him inthe locker room. In the meantime Dolega had spoken to hisson,Ronald, and Foreman Stephanoff. Dolega hadascertained from Ronald Dolega and Stephanoff the fact5Huggins testified to his and others'having brought tools onto companypropertyon past occasions without permissionTherewas no evidence toreveal that supervisors, however,knew or were aware of such occasions. Icredit Dolega's testimony as to companypolicyin such regard6 i credit both Dolega and Huggins in each testifying to the fact that theotherwas angry I discredit Dolega's testimony to the effect that he was notangryIalso discredit Huggin's testimony to the effect that he was notangry.The logicalconsistency of the facts support these findings7Huggins andGraytestified to the effect that Huggins did not callDolega a "sonof a bitch "I found Dolega's testimony and demeanor whiletestifying to this pointvery believableand so credit the facts.Iwas notpersuaded by Hugginsand Grayas to their reliability on this point8Huggins testified to the effect that Dolega questioned him about hisunion activityDolega denied such interrogation This issue presents a closecredibilitydetermination. Neither witness,by demeanoror overall testimo-ny, presented himself as a thoroughly believable witness Considering thethatHuggins had not secured permission to bring thehammer handle and head onto company property. Presi-dentTedDolega asked Huggins if he had receivedpermission to bring the hammer handle and head onto theproperty.Huggins told Dolega that he had not securedsuch permission.Dolega told Huggins that he had not likedthe way that Huggins had spoken to him the day before,that he could go home.Huggins inquired to Dolega as towhether he was fired or laid off. Dolega told Huggins thathe was giving him a disciplinary suspension.Huggins askedfor his paycheck. Dolega told Huggins that he would notget it that day .8On May 20, 1971, Huggins filed a charge with the OhioCivilRightsCommission concerning his disciplinarylayoff.Huggins executed an affidavit at the time settingforth that he believed that he had been discriminatedagainst on account of his race.On May 21, 1971, the Union filed a representationpetition inCase 8-RC-8236 concerning the right torepresent Respondent's employees.On the same date, theUnionmade a written request for recognition as bargain-ing representative of Respondent's employees .9On May 21,1971, Huggins went to Respondent'splantto pick up his check. Ted Dolega told Huggins that he hadintended to call him back to work on Monday (May 24)but that he had received a letter about him from a "civilrights organization."Sometimeduring the day of May 24, 1971, RespondentreceivedtheUnion'swritten demand for recognition.ioPresident Ted Dolega decided to recall Huggins to workand telephoned his home four or five times in unsuccessfulattempts to speak to him. Around 5:30 p.m., Dolega wasable to reachMrs. Hugginsby telephone and to leave amessage for Huggins to report to work on May 25, 1971, atregular starting time.On May 25, 1971, Huggins telephoned Vice Presidentand Supervisor Ron Dolega about 15 to 20 minutes afterstarting time.Huggins told Dolega that his stomach andback bothered him and that he would report to work onWednesday. Ronald Dolega told Huggins that this was"okay." i iSometime during the day of May 25, 1971, President TedDolega and Ron Dolega discussed the fact that Hugginshad called in about not coming to work on May 25 and asto Ron Dolega's telling Huggins that this was okay.At thispoint, Ted Dolega decided to terminate Huggins and tocharacterize the termination as a "Quit." 12 Ron Dolegaplaced a note in Huggins' file to the effect that Hugginslogical consistency of all of the facts. I find Ted Dolega's denial of theinterrogation to be more believable and so credit the facts.9The petitionin Case 8-RC-8236 refers to such a request and to the factthat there was "noreply." Testimonyreveals that Respondent received aunion letter about"organizing"Respondent's employeesAccordingly, Ifind that a written request was made.10Thisfact is based on all the facts and a fair inference therefrom11The facts are based on Huggins' credited testimony. I discreditRonald Dolega's testimony in which he denied that Huggins referred to hisstomach and back bothering him, and in which Dolega stated that Hugginstold him that he had driven all night and was too tired. Suffice it to say, theresolution of credibility herein is a close one.I found Huggins'testimony onthis point to appear to have more of a ring of truth than I did RonaldDolega's testimony12Ron Dolegacrediblytestified to the effect that he did not recommendthat Huggins be terminated and that the decision was that of Ted Dolega. 396DECISIONS OF NATIONALLABOR RELATIONS BOARDhad called in and stated that he was too tired to come towork. On this date a letter was sent to Huggins telling himthat he was terminated.On May 26, 1971, Huggins reported to work and wasinformed that there was no work for him and that a letterwas in the mail explaining the situation. Huggins receivedthis letter on May 27, 1971.The Respondent marked on Huggins' employmentrecord the notation "quit."In addition to the foregoing, it may be noted thatPresident Ted Dolega testified to various reasons for thetermination of Huggins. Thus, Huggins allegedly "quit,"was discharged for "leaving the property withsimilarequipment," and because he did not report for work whencalled. It suffices to say that Dolega's testimony as to thereason was shifting, at variance with logical consistency ofthe facts, and did not have the ring of truth. I ampersuaded that the reasons he gave are pretextuous. IdiscreditPresidentTed Dolega's testimony as to hisreasons for Huggins' termination.Considering the foregoing, I conclude and find that thefacts do not reveal that Respondent, by President TedDolega, on May 18, 1971, interrogated an employee abouthis union activities or desires. It will be recommended thatsuch complaint allegation be dismissed.Considering the foregoing and all of the facts, I ampersuaded and conclude and find that the preponderanceof the facts reveals that Respondent discriminatorilyterminated Huggins on May 25, 1971, because of belief ofHuggins' union activities. The facts clearly reveal thatHuggins was a strong and active union adherent. Consider-ing the size of Respondent's work force (38 to 40employees), the timing of the Union's demand forrecognition, and the pretextuous reason of "quit" assignedfor the termination of Huggins, the facts persuade thatRespondent knew or believed it knew of Huggins' unionactivities and terminated him for such belief of unionactivities but on the pretext that he had quit. Such conductisviolative of Section 8(a)(3) and (1) of the Act. It is soconcluded and found.D.The Discharge of Lee Grayt3AllegedInterrogationLeeGray was terminated from employment by theRespondent on May 21, 1971. Prior tohis termination,Gray had worked for the Respondent for 2 1/2 years. Atthe time of his termination, Gray was working as a trimmeron the number 5 forge.Gray was one of the three employees who had initiallysought out the Unionin lateApril or early May 1971. It isclear thatGray was one of themost active unionadherents.Gray participated in theunion campaignotherwise by distributing cards, talking to fellow employees13The factsare basedon a compositeof the credited aspects of thetestimonyof all witnesses, includingGray, Ronald Dolega, Ted Dolega,BorisStephanoff, and others, and exhibits in the record.1+Gray testified tothe effectthat he hadtelephoned Ronald Dolega onMay 20, 1971, informedDolega that he was sick and couldn'twork thatday, and that Dolega had said this was "okay" Ronald Dolega denied thatthis telephone conversation took place. Consideringthe logical consistencyabout the Union, and securing signed union cards andturning them in to the Union.On May 19, 1971, Gray was working on a job at forgenumber 5 as a trimmer. The job required the use of twopresses. The Respondent's mode of operation scheduledfourmen for such job. Gray complained to ForemanStephanoff about the need of an additional man and theneed for more money for the work. Gray indicated that hewas not going to work unless another man was assigned forthe unit. Stephanoff told Gray in effect that he was notgoing to assign another man to the unit, that he wouldeither have to do the work or go home. President TedDolega was present and joined in with Stephanoff ininstructing Gray that he would have to do the work asassigned or go home.About an hour later, another employee on the number 5forge unit, Milton Murray, told Foreman Stephanoff that itwas too hot and that he was going home. In accordancewith practice, Foreman Stephanoff shut the number 5Forge down and sent the crew (including Gray) home.Gray did not work on May 20, 1971.On May 21, 1971, Gray reported to work and noticedthat his timecard was not in the rack. Gray went into anoffice and spoke to Vice President Ronald Dolega. Grayasked where his timecard was. Dolega told Gray that hehad not worked the day before and that he could takeanother day off. Dolega asked Gray why he hadn't calledin and whether he had a telephone. Gray told Dolega ineffect that it did not make any difference whether he had atelephone, that it would not have done him any good tohave called in. Gray asked Dolega to give him his weeklypaycheck so he would not have to come back for it. Dolegaindicated that he would not do this. Gray then started toleaveand told Dolega that there would be no hard feelings,that everything would be taken care of. 14Gray returned in the afternoon to get his paycheck. Onthis occasion he saw President Ted Dolega. What occurredis revealed by the following credited excerpts from Gray'stestimony.Q.Did you have any conversation with TedDolega?A.He said to me, "You're terminated." And I said,"You are prejudiced, white guys take a week at a timeand nothing happens." So he said-that is all he had tosay. And I said if I am fired, give me my check, and hesaid he would give it to me after he takes Blue Crossand Group Insurance out on me.Q.Did he give you a reason for your termination atthat point?A.No, he didn't. He couldn't give me no reasons.MR. RUGGIE: Objection. The question was, did hegive you any reason.THE WITNESS: He could not give a reason.TRIAL EXAMINER: The part other than which wasof all the facts,and Gray's testimony of his conversationwith Ted Dolegaon May 21, 1971, 1 am persuaded that Ronald Dolega's testimony on thispoint should be creditedover Gray's I find it hard to believethat if Grayhad secured an "okay"on May 20.1971. his discussionwith Ted Dolega onMay 21,1971. would have been as testifiedto by him. According to Gray'stestimony,he accusedTed Dolega on May 21.1971, of racial discriminationbecause white employees took longer absences THE RUPP FORGE COMPANYsaid he gave no reason is stricken and we will leave theanswer to the extent that he gave no reason.In addition to the foregoing facts, the following is noted.The Respondent presented into evidence two "notes" fromthe employment files of Gray. The first note was preparedbyRonaldDolega and concerned the absence of atelephone call by Gray on May 20, 1971, and Gray'sreporting to work on May 21, 1971. There was no specificevidence as to when this note was prepared. The overallfactsand testimony of witnesses Ronald Dolega, TedDolega, and Stephanoff would reveal that the referred-tonoteswere prepared at a time when it was known thatGray was being terminated. Thus, Ronald Dolega testifiedto the effect that the "note" was prepared because ofunemployment claims. The second note was prepared byStephanoff. From the overall facts, I conclude and findthat this note was prepared at the time it had been decidedto terminate Gray on May 21, 1971.15 Stephanoff's note,prepared by him because instructed to do so by PresidentTed Dolega, indicated that Gray had insisted on a "layoff"on May 19, 1971.16Ted Dolega testified as to his reasons for terminatingGray. Although he listed various reasons, I am persuadedthat his testimony was an attempt to reveal the fullworkings of his mind as to his reasons for terminatingGray. Ted Dolega's testimony reveals, and I so credit, thathe terminated Gray because he was irritated by a numberof things. Ted Dolega terminated Gray because Dolegaconsidered that Gray had refused to work, because ofGray's past history and general attitude, because of Gray'slow production, because Dolega considered Gray responsi-ble for the fact that the crew left early on May 19, 1971,and because Gray did not telephone to be excused or showup for work on May 20, 1971.On May 24, 1971, Gray telephoned Ted Dolega. Graywas seeking to get his job back. Dolega told Gray that hewanted to talk to him, to come in on May 25, 1971.On themorning of May 25, 1971, Gray went to Respondent'splant and spoke to Ted Dolega in the locker room. Gray'stestimony as to what occurred is as revealed by thefollowing excerpts from Gray's testimony.A.He asked me if I know anything about theUnion.Q.A.Q.him?And did youanswer him?Yes.What did he say to you or what did you tellA.He asked did Isign a card.Q.What did you tell him to that?A.About the Union?Q.Yes.A. I told him yes, I signed a card. He asked me didI know of anybody else?Q.Anybody else? Who?A.Who did I get the card from.Q.Did you tell him?A.Yes, I did.15Stephanoff testified as to the time he prepared this note in a veryunsure manner Considering the overall facts, I find the timing as indicated.16The testimony of witnesses of both General Counsel and Respondentas to many of the events was loose,fragmented and not complete.Cross-examination of many of the witnesses did not do much to help illuminate397Q.Who did you tell him you got it from?A.From Robinson.Q.Anything else?A.He wanted to know who else signed a card. Itold him I don't know of anybody. All I know is I gotthe card from Robinson.wA.After that, Ted Dolega said that he would haveto let me go and that is it.Q.What did you do then?A.After that I left the plant.President Theodore Dolega testified to the effect that hedid not interrogate Gray about his or others' unionactivity, that Gray came in seeking his job back, and thathe told Gray that as far as he was concerned that Gray wasterminated, that he had shown up for work, and that hewas not going to go along with him any longer.The resolution of credibility between Dolega and Grayupon the above referred to incident is a close one. Thereare aspects of both witnesses' testimony casting doubt ontheir reliability. I am convinced that Gray fabricated histestimony concerning his alleged telephone call to RonaldDolega. Considering this and the logical consistency of allthe facts, I am persuaded that President Theodore Dolega'stestimony as to this incident is more reliable than that ofGray. The overall facts reveal that Gray received his unioncard from union officials at the outset of the campaign,and that Gray was one of the three initial leaders. Gray'stestimony reveals that he told Theodore Dolega that hereceived his union card from Robinson. It is possible thatGray may have secured another union card from Robin-son. It is also possible that Gray told Dolega that hereceived a union card from Robinson when he had not infact done so. There is no explanation in the record withrespect to this matter.In sum,Iam persuaded thatPresidentTheodore Dolega's testimonial denial of theinterrogation of Gray is more credible than that of Gray onsuch point and credit the facts accordingly.Considering all of the foregoing, I find it clear, andconclude and find, that Respondent, by President TedDolega, did not interrogate Gray on May 25, 1971, abouthis and others' union activity.Considering all of the foregoing and all of the facts, I ampersuaded and conclude and find that the facts areinsufficient to reveal that Respondent discriminatorilyterminated Gray on May 21, 1971. The facts reveal thatGray had been a strong and active union adherent. Thefacts also reveal the Respondent to be a small concernhaving some 38 to 40 employees. The overall circumstancesreveal,however, that the union card distribution andsigning did not occur on plant premises, but that someunion talk did occur on plant premises. Considering all ofthe facts, I am not persuaded to and do not infer companyknowledge of Gray's union activities until after theCompany became aware of the Union's demand forthe facts.Thereis no testimony to reveal that Gray insisted on a layoff.Such a notation,however, is not clearlyinconsistent with thetestified-toargument concerning need for more help, and instructions to go home orwork. 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecognition.Consideringallof the foregoing,and theeventsofMay 19, 20, and 21,1971, I am persuaded thatthe facts are insufficient to reveal that RespondentdiscriminatorilyterminatedGray on May 21, 1971. 1 soconclude and find.E.The Discharge of Robinson 17Alleged InterrogationWilliam Robinson was discharged by the Respondent onMay 26, 1971. Robinson had worked for the Respondentfor 6 years prior to his discharge. At the time of hisdischarge, Robinson was working as a heater.As previouslyindicated,Robinson became active inunion organizational efforts in late April or early May1971. Robinson signed a union card prior to his discharge,spoke to other employees about the Union, andidistributedunion cards.18The Respondent has a liberal and lenient attitude towardemployee absenteeism and credit problems. In such regardtheRespondent presents a humane and understandingattitude.Respondent President Dolega had talked toRobinson in April 7, 1971, about absenteeism and warnedhim about the same. Despite this, Robinson was absentsome 54 1/4 hours from April 7, 1971, to May 8, 1971,without Respondent action thereon. Robinson had had hiswages garnished in 1970.On the morning of May 26, 1971, President Ted Dolega,circa 10:30 a.m., approached Robinson with a letter abouta debt of Robinson, told Robinson that Robinson hadpromised to straighten out his credit, and asked Robinsonifhe had straightened out his credit. Robinson told Dolegathat as far as he knew he had called about the last one thatthere had been a letter on.Around 3:30 p.m., on May 26, 1971, President TedDolega called Robinson into the office and told him thathe had a garnishment, and that he was terminated that day.Dolega presented Robinson his checks at that time.19PresidentTed Dolega testified to the effect that heterminated Robinson because of chronic absenteeism andgarnishment problems. It is sufficient to note that Dolega'stestimony about talking to Robinson on May 26, 1971,about absenteeism was conflicting. Considering the natureof Dolega's testimony and the overall facts, I discredit histestimony about talking to Robinson on May 26 aboutabsenteeism. Despite this, I am persuaded that PresidentTheodore Dolega's testimony to the effect that he wasmotivated in the discharge of Robinson because of his11The factsare based on a composite of the credited aspects of thetestimonyof all witnessestestifying with respectto such matteriR I do not credit Robinson's testimony that he wore a union badge atworkRobinson's testimonial demeanor and prior statements reveal aninclination to stretch the truth to his own advantage Thus, he and TedDolega bothpresent themselves as witnesses who are not thoroughlybelievable19May 26, 1971,was not Respondent'sregular payday. Robinsontestified to the effect that President Dolega told him in effect that he wasbeing discharged because Respondent knew of his union activities anddesires and didn't need his kind Considering Robinson's demeanor andprior statements,Iam persuaded that Robinson has tried to stretch the truthand build his case Although Ted Dolega has not been presented as a totallybelievable witness, 1 find his testimonial denial of this alleged reference toRobinson's union activities to be more believable than the testimony ofabsenteeism and his garnishment problem is credible andso credit.Considering all of the foregoing,Iam persuaded andconclude and find that the evidence is insufficient toestablish thatRespondent discriminatorilydischargedRobinson because of his union activities.The facts revealthat Robinson was an active union adherent.The facts alsoreveal,however,thatRobinson had an absenteeismproblem,and that he had a garnishment problem. Thetotality of the facts do not persuade that Robinson wasdischarged because of his union activities.Iso concludeand find.F.The Layoffand Terminationof AustinMiscellaneousLouis Austin was terminatedby theRespondent on June30, 1971.Prior to this time Austin had worked forRespondentfor 31/2 years.During such time Austin hadworked as a janitor,towmotordriver,and as a sandblastoperator.At the time of Austin's termination, he wasworking as a sandblast operator.In late April or early May 1971,Austin alongwith Grayand Byrge contacted the Union.Thereaftertheyengagedin union organizationalwork.Austin signed a unionauthorization card, passed out cards,and distributed unionliterature.Austin wore a union pinduringthe months ofMay and June1971.Austinalso served as the unionobserver atthe NLRBrepresentation election held on June25, 1971.20AfterAustin signed a union card,commenced his unionactivity,and was wearing a union pin,hishours ofemployment werecut.Thus,whereas during the monthspreceding such time his hours had variedfrom 31 to 40hours per week,his hours for weeks endingon May 22,1971, and thereafter ranged from16 to 32 hours perweek.2 iDuring the several months before Austin's June 30termination,the following occurred.1.In June,Supervisor Ronald Dolega told Austin ineffect that the union badge he wore could get him into"trouble." 222.In late June,Foreman Stephanoff told some employ-ees that"if you guyshave a union in here the hammerhelpers will starve to death."233.About aweek beforetheNLRBrepresentationelection held on June25, 1971,PresidentTed DolegaapproachedAustin.Dolega hada copy of the NLRBrepresentation election notice(containing a sample ballotRobinson.I so credit the facts20Considering all of the facts,Idiscredit Respondent'switnesses whotestified to the effect that they did not see Austin wearing such union pin.21 1 note that Austin only worked 12 hours for the week ending March 6,1971, and did not work during the week ending March 14, 1971 These donot appear to be representative weeks for the pre-May 22,1971. period oftimeFurtherAustin had worked approximately one-half week whenterminated on June 30.1971-for a total of 1 11/2 hours22 1 found Austin to appear to be a more frank, forthright,and truthfulwitness than Ronald Dolega. I credit his version of this event over RonaldDolega's denial22 1 found Austin to appear to be a more frank,forthright,and truthfulwitness than Boris Stephanoff I credit his version of this event overStephanofrs denial thereof. THE RUPP FORGE COMPANY399thereon).Dolega inquired as to where he should put it.Dolega asked Austin in effect if he knew who was theleader behind the ones who wanted a union.Austin toldDolega that he did not know but he wanted it too.24The GeneralCounsel contends that there was anotherincident involving Austin having a bearing on the issues.Thus inJune 1971,PresidentTed Dolega spoke toemployees and told them he wanted a "no" vote fromthem.Isee nothing violativeof the Actin such remarks.On June 30,1971, President Ted Dolega told Austin thathe had something to tell him and would talk to him later.Later Austinspoke to Dolega and told Dolega that hewould like to get more time in or be laid off where he couldget a job.President Ted Dolega told Austin that he wasgoing to cut back(in employment)and had been thinkingJalyang Austin off. Austin asked Dolega to tell him whenhe would be laid off.Dolega told Austin that the layoffwould be that day, that he thought Austin would have quitbefore then.Itisclear from both Austin'sand Ted Dolega'stestimony thatRespondent had subcontracted largerforgings for sandblasting before the commencement ofunion activities.It is also clear from the evidence that asignificantdrop in hours of employment for Austinoccurred shortly after his commencement of union activityand wearing of a union pin.Austin crediblytestified to the effect that he knew thatthe larger forgings,constituting 10 percent of the work, hadbeen subcontractedprior to hisunion activity.Austin alsocredibly testified to the effect that he knew the "forgings"normally cleaned by him were being farmed out when hishours were reduced.IfindAustin's testimony to sucheffectmore credible than I do President Ted Dolega'stestimony that the reduction was because of a cut inrevenue.It sufficesto say thatIdiscredit President TedDolega's testified reasons as to an economic basis for thereduction in hours.Considering all of the foregoing,I conclude and find thatRespondent violated Section 8(a)(1) of theAct by (1)Ronald Dolega's threat in June1971 that theunion badgecould get Austin in trouble,(2)Foreman Stephanoff'sthreat,in lateJune 1971,that if the Union came in thehammer helpers would starve to death,and (3) PresidentTed Dolega'sunlawful inquiry of Austin as to who was theleader behind the Union.Considering all of the foregoing,Iam persuaded andconclude and find that Respondent reduced Austin's hoursof employment because of his union activity and desires. Itis clear that Austin was a strong and open union adherent.The factsotherwise reveal that Respondent had a propen-sity to discriminate against employees because of theirunion activity.Consideringall of this, I find and concludethat the preponderance of the facts reveals that Respon-dent was discriminatorily motivated in its reduction ofhours of employment of Austin in May and June 1971.Such conduct is violative of Section 8(a)(3) and(1) of theAct. It is soconcluded and found.24 1 credit Austin's testimonyto the aboveeffect I discredit Dolega'sdenial of such interrogation.25The facts are based on a composite of the creditedaspects of Byrge'sand Hurst's testimony,and the logicalconsistency of all the facts I discreditConsidering all of the foregoing, Austin's clear andcontinuing support of the Union, Respondent's demon-strated animus,I am persuaded and conclude and find thatthe Respondent in effect terminated Austin on June 30,1971,because of his union activity.It is clear thatRespondent had made up its mind on June30, 1971, toterminate Austin.Considering all of the above,it is clearthatRespondent was motivated to terminate Austinbecause of his continued union interests. Further,it is clearthatRespondent knew that any indicated desire for alayoff by Austin was engendered by the continuing effectof its discriminatory reduction of hours. It is thus clear thatRespondent has relied on the question of requested"layoff"as a pretext to mask a discriminatory terminationof Austin.Such conduct is violative of Sections 8(a)(3) and(1) of the Act. It is so concluded and found.G.TheDiscriminatory Dischargeof HurstMiscellaneousSam Hurst was terminated by the Respondent on June30, 1971. Prior to Hurst's termination he had worked forRespondent for some 4 occasions. On the last occasionHurst worked for the Respondent for 3 months. Hurstworked as a hammer man and helper.Hurst signed a union card at some date prior to histermination on June 30, 1971. Other than that, the recorddoesn't reveal a great deal of union activity on his part. It isclear, however, that he did support the Union and thatPresident Ted Dolega believed he was a strong supporterof the Union. Thus, prior to the June 25, 1971, NLRBelection, President Ted Dolega accused Hurst of markingthe sample ballot on the NLRB representation electionnotice.During the time preceding the NLRB representationelection on June 25, 1971, both Respondent and the Unioncampaigned with respect to the election. The Respondentheld two meetings for its employees during this time. Oneof the Respondent's meetings was held on June 4 and theother on June 23, 1971.At the meeting on June 23, 1971, President Ted Dolegareferred to a beer party that was being held by the Unionat a tavern, told employees that he could not afford a beerparty at a tavern but that, if he won the election, he wouldgivea beer party. President Ted Dolega also toldemployees that he had been considering institutingpiecework and adding more work to the employees butwould not do so if the Union did not win.25The NLRB representation election was held on June 25,1971. After the election the Respondent gave its employees2 hours off, and gave a beer party at the plant for theemployees. After the election President Ted Dolega was ina victorious mood and spoke to various employees abouthaving won the election. President Ted Dolega asked Hurstifhe were glad. Hurst told Dolega that he was not glad.PresidentDolega had the beer party in the shippingdenial of the same byRespondent'switnesses. It sufficesto say that Byrgeand Hurst.on thesepoints, appearedto be morefully frank, forthright, andtruthfulwitnessesthan didRespondent's witnesseson their points. DECISIONS OF NATIONAL LABOR RELATIONS BOARDroom.On this occasion President Dolega distributed theweekly paychecksin the shipping room area 26 WhenHurst went for his paycheck,President Dolega asked him ifhe wanted some beer.Hurst told Dolega that he did notwant any beer.On Monday,June28, 1971,itwas hot and Hurst leftwork2 hours early.On the occasion he spoke to PresidentTed Dolega and told Dolega in effect that he didn't have topay himfor the 2 hours and indicated that he was leavingfrom work.President Dolega told Hurst that he would tellhim that he could look for his new job.Dolega then askedHurst what he was looking for. Hurst told Dolega in effectthat he was not leaving to look for a new job, that he wasleaving because it wastoo hot.On Tuesday,June29, 1971,President Ted Dolega put upa gripe box.Either on that date or the next 2 days, Hurstplaced a gripe in the box to the effect that he was not paidthe same as others,that Respondent wanted him to do thework and not payhim for the work.On Thursday, July 1, 1971,PresidentTed Dolegadiscussed Hurst's gripe with Hurst.PresidentTed Dolegatold Hurst that he had 38 to 39 employees,was cutting thenumber of employees down to 20,and that Hurst was thelowest man on the list. Hurst told President Dolega thatDolega had just hired two new men.Dolega told Hurst tolet him know if he founda job.Hurst told Dolega that hewas not looking for a job. Dolega told Hurst that he hopedhe found a job,and that if he found one he would give hima good recommendation.Later that day Hurst asked President Dolega if he weregoing to be laid off that day or the next,to let him knowwhen he was going to be laid off. President Ted DolegatoldHurst that he would let him know at 3:30 p.m.Later,Vice President Ronald Dolega told Hurst that hewas laid off.On Friday, July 2,1971, Hurst stopped by Respondent topickup his vacation check.On this occasion Hurst hadanother conversation with President Ted Dolega. PresidentTed Dolega told Hurst that he had been laid off because hewas the lowest man on the list.Hurst told Dolega that hehad just hired a man about a month ago. President Dolegatold Hurst in effect that the man was a heater, that if Hurstwantedthat job,he could have it. Hurst declined the job asa "heater."PresidentDolega testified to the effect that he waseconomically motivated in the layoff of Hurst,that he hadstarted cutting back in October1970. Thefacts reveal thattheRespondent was employing some 38-40 employeesduring the months preceding the layoff of Hurst.The factsalso reveal that Respondent advertised in early June forforge shop help-hammerman,heaters, and forge helpers.At thetime of Hurst'slayoff,Respondent had not hired thehammerman advertisedfor.Thefacts do not reveal anylogical reason why Respondent would be advertising inearlyJune for employees and then commence to layoff inlate June.The General Counsel contends,againstRespondent'seconomic defense,that Respondent was apparently willingto bump a man with higher seniority to offer Hurst theheater job.The record does not so reveal.It is clear fromallthe facts that the "heater"position concerned anemployee with less seniority. The General Counsel alsocontends that President Dolega's testimony that he did nottake Hurst back because he had made verbal threats andabrasive remarks to his supervisors reveals an inconsisten-cy with the economic defense.It is sufficient to say that thequestioning of Dolega did not establishthat this was hisframe of mindat the time of the layoff. It very well may bethatDolega learned factsafterHurst 's layoffand wasmotivated thereby as to the matter of recall or rehiring.Considering all of the foregoing,Iam persuaded andconclude and find:1.ThatPresident Ted Dolega,on June23, 1971, at ameeting with employees, threatened to institute a piece-work system if the Union won the election. Such threat of,reprisalconstitutesRespondent'sconduct violative dfSection 8(a)(1) of the Act.It is so concluded and found.2.That Respondent President Ted Dolega, on June 23,1971, at ameetingwith employees, told employees that hewould have a beer party for them if he won the election.The foregoing occurred in a context wherein the Unionwas having a beer party for employees during theorganizational efforts.Dolega told the employees that hecould not afford a beer party at a restaurant but would givethem one if he won the campaign.Itmay be said that the promise of a beer party if he wonthe election was a promise of benefit if a sufficient numberof employees voted against the Union and for theRespondent.Iam not convinced, under the circumstances,that such promise of benefit would have even minimalimpact upon the employees in their secret ballot. It clearlyis not a significant benefit.It could even be said that wherethe Union gives a beer party during organizational effortsthat impliedly the same or similar action would be taken ifthe Union were successful. In short, I am not persuadedthat the promise of a beer party if the Company won theelection is a promise of a benefit that is significant or hasany significant impact upon an employee exercising hisrights under Section 7 of the Act, or in voting a free choiceas to a collective-bargaining representative or not. I findsuch conduct,under the circumstances,not to be violativeof Section 8(a)(1) of the Act.Ihave considered President Dolega's remarks on July 2,1971, after the layoff on July 1, 1971, that Hurst could havethe "heater" job. Considering the fact that Hurst left workon Monday because of the heat,the fact that Hurst was ahammerman and Respondent had not hired a hammermanafter its June 9, 1971, advertisement,Iam persuaded thatDolega knew that Hurst would not accept the "heater" joband that such offer was not in good faith.Considering all of the foregoing, I am persuaded andconclude and find that Respondent discriminatorilyterminated Hurston July1, 1971, because of belief of hisunion activities and desires.Such conduct is violative ofSection 8(a)(3) and (1) of the Act. The facts reveal thatHurst had been a union adherent, that Respondent had apropensityto discriminate against unionadherents, andthatRespondent attempted to pressure Hurst to getanother job, that Respondent needed a hammerman, andthatHurst was a hammerman.26 It may be that this was the normal place for distribution of paychecks THE RUPP FORGE COMPANY401H.Events Concerning ByrgeAs of the time of the hearing in this matter, Odell Byrgehad been employed as a press operator by Respondent foraround 3 years. Byrge was one of the three employees whocontacted the Union in late April or early May 1971. Byrgewas an active union adherent who talked about the Unionand passed out union cards and literature to fellowemployees. Byrge wore a union pin.27The General Counsel introduced background evidencethrough Byrge as to job harassment 28 Byrge had notreceived reprimands for work performance prior to theadvent of the Union in this case. During the period ofcampaigning for the NLRB representation election, Fore-man Stephanoff commenced criticizing Byrge's work.Stephanoff on occasion told Byrge that he was stupid andwasn't doing the job correctly, and that he was taking toolong.The harassment of Byrge is revealed by the followingcredited excerpts from Byrge's testimony.A.On particular job Boris put me on-small job. Idon't know.Q.Was it a tedious job?A.Yes, he put me on the job. He said, I don't wantany mistakes on the job and take your time and runthem right. He said, "Later after-Ted said, "I took toolong for the job." It might have been about five hours,and I explained why I took so long. The foreman toldme to do it right. Then later after we came back on thesame job, Boris called me over and showed me the joband said, "What was your problem here." And I said,"Bons, the problem was that you told me how to runthis job." He said, "I am supposed to relay a messagethat no matter what your excuse is, it is not goodenough." I said, "I did my best," he said, "It makes nodifference, your best isn't good enough."On an occasion in June before the election President TedDolega complained about Austin's demanding a meeting,toldByrge that he didn't have time to meet with themindividually in the factory, and told Byrge that he shouldkeep his people in line. Byrge asked Dolega what this hadto do with him. Dolega said to Byrge, "You are one of theorganizers, aren't you?" Byrge told Dolega that he wasn'tone of the organizers.29 Dolega told Byrge that he wastelling him to keep his people in line.30Byrge testified to the effect that at one of the companymeetings (June 4 and 23, 1971) he heard President TedDolega ask employees if they wanted a union. Byrge alsotestified to the effect that, at one of the meetings, PresidentTed Dolega asked him if he wanted a union and that heanswered affirmatively. Robinson testified to the effectthat he was at one of the referred to meetings. Robinson'sultimate testimony revealed that Dolega told the employ-ees he wanted a "no vote" from them. Hurst testified to theeffect that he attended the two meetings.Hurst's testimonydid not allude to any interrogation of employees at themeetings by President Dolega.President Dolega's testimo-ny constituted in effect a denial of such interrogation.Considering all of the foregoing, I am not persuaded byByrge's testimony that such interrogation occurred andtherefore do not credit the testimony to such effect.Byrge testified to statements made by Dolega at themeeting as revealed by the following excerpts from histestimony.A.Well,he said something about the fellowswanting a Union, and he said the reason he said someof the fellows wanted a Union was to protect their jobs,and I tell you now the Union did not want to tell mehow to run the job. The Union won't protect the job. IfI see fit to let you go, and I have a reason to let you go,the Union will not help.The General Counsel argues that this constitutes a threatto the employees' job security. I do notagree anddo not sofind or conclude.Byrgewas the lone witness to testify to a threatconcerning the institution of piecework.Ihave previouslycreditedByrge's testimony to such effect and made afinding thereto.Byrge also testified concerning PresidentDolega's promise of a beer party if he won the election. Ihave previously credited Byrge's testimony to this effectand made a finding thereon31Byrge testified to the effect that he overheard Stephanofftella hammerman, Ray Jordan,in June 1971,that thehammermen would be the ones that would suffer, and he(Stephanoff) would have it made.32 Such conduct consti-tutes conduct violative of Section 8(a)(1) of the Act. It is soconcluded and found.It is not clear whether this is thesame conduct previously testified to by Austin. In anyevent the remedy would be thesamefor one or twoinstances of such violative conduct.1.The Objectionsto theElectionObjections 1, 2, 3, 4, 9, 10, and 11, are presented forresolution.The time periodin questionis between May 21,1971, and June 25, 1971.1.Objection1, sets forththat "The Employer, by itsagents,interrogated employeeswith respecttotheiractivities on behalf of Petitioner."The facts reveal that inJune1971 prior tothe election,President Dolega unlawful-lyquestioned Austinas towho was theunion leader.Suchconduct constitutesconduct ofinterference withthe employees'free choice as to a collective-bargainingrepresentative.Itwill be recommendedthat objection 1 besustained.2.Objection2 setsforth that "The Employer, by itsagents, threatenedemployeesin connectionwith theirunion activities."27Ted Dolegatestified to the effect that he knew thatByrge wore aunion pin28The facts are based on Byrge's credited testimonyStephanoff testifiedin denialof the testimony of Byrgeto such harassment Considering thelogical consistencyof all the facts and the fact that I found Byrge to be amorefrank, forthright,and truthfulwitness to such matters thanStephanoff,I credit Byrge's testimony thereto over Stephanoff's29Thefacts reveal that Byrge wore a union pin during the unioncampaign I find the above statement permissible under the circumstances.30The factsare based on the aspects of Byrge's creditedtestimonyByrge also testified to the effect that Dolega also asked whether Robinson,Huggins, orGraywere leaders. Considering the logical consistencyof all ofthe facts,Idiscredit the testimony of Byrge and Dolega inconsistent withthe facts found31 In the section relating to events concerning Hurst.32The factsare based on the credited aspects of Byrge's testimony. Idiscredit Stephanoffs denial thereof. 402DECISIONS OF NATIONALLABOR RELATIONS BOARDThe facts previously set forth reveal that Respondent, byRonald Dolega, threatened an employee about wearing hisunion badge by telling him that it could get him in trouble.The facts previously set forth that in June 1971, pnor to theelection, Foreman Stephanoff threatened employees withreprisals by a statement to the effect that the hammermenwould starve if the Union got in.Such conduct constitutes conduct of interference withthe employees' free choice as to a collective-bargainingrepresentative. It will be recommended that objection 2 besustained.3.Objection 3 sets forth that "The Employer, by itsagents, reduced the hours of employees because of theirsupport of Petitioner."The facts previously set forth reveal that Respondentdiscriminatorily reduced the hours of employment ofemployeeAustin because of its belief of his unionactivities. Such conduct constitutes conduct of interferencewith the employees' free choiceas to a collective-bargain-ing representative. It will be recommended that objection 3be sustained.4.Objection 4 sets forth that "The Employee, by itsagents, threatened employees that the plant would closedown if they supported the union or if the Union wereselected."The facts do not support this objection. It will berecommended that this objection be overruled.5.Objection 9 sets forth that "The Employer, by itsagents, distorted and misrepresented the facts with respecttoNationalLaborRelationsBoard national votingstatisticsin AFL-CIO elections."The facts reveal that on June 24, 1971, circa 3:30 p.m.Respondent distributed a leaflet to employees setting forthdata allegedly relating to the fact that most employeesvoted against AFL-CIO unions in 1968 and 1969. Theleaflet is as follows:EXERCISE YOUR PROTECTED RIGHTSFEDERAL LAW PROTECTS YOUR RIGHT TOREJECT UNIONIZATION AND PROFESSIONALUNION ORGANIZERS. DO NOT BE AFRAID TOSAYNO!THE LAW PROTECTS YOUR RIGHTTO VOTENO!IT IS AN UNFAIR LABOR PRAC-TICE FOR A LABOR UNION TO COERCE YOUOR RESTRAIN YOU IN ANY WAY IN THEEXERCISE OF YOUR RIGHTS.NationalLaborRelations Act, Sections 7 and 8What havethese protected rights meant to otheremployeesin the U.S.?MOST EMPLOYEES VOTE "NO" TO UNIONS!SURPRISED? JUST LOOK AT THE OFFICIAL*FIGURES:1.In all elections held in 1968 involvingAFL-CIOunions, only143,374employeesvoted "yes". BUTMORE THAN153,000EMPLOYEES VOTED NO!2.In all elections held in 1969 involvingAFL-CIOunions,only 126,687 employeesvoted yes. BUTMORE THAN141,000EMPLOYEES VOTEDNO!3.In 1969, over 200,000 employees across the U.S.votedAGAINSTlabor unions. They were not afraid tovoteNO!And they werein themajority!4.In 1969, of all the petitions filed byemployeesinplants across the U.S., seeking toremovethe certifica-tion previously given to the AFL-CIO, only 128 weresuccessful.Once they're in, its pretty hard to get rid ofthem.5.Only about 20% of the nation-wide civilianworkers belong to a union of any kind.Eighty percentdonot.The percentage has actuallydecreasedfrom tenyears ago.6.Earlier years show the same results,and al-though 1970 figures are not availableyet, they probablywill show the same thing-most employeesVOTE NO'You should too! Most employees(80%)do notbelongto labor unions.RETAIN YOUR INDEPENDENCE ANDVOTE WITH THE MAJORITY OF THEEMPLOYEES IN THE U.S.VOTE NOONJUNE 25*Annual Reports of the NationalLaborRelationsBoard to The President of the United States andCongress.An examination of the statistics of the National LaborRelations Board in the annual reports for the years 1968and 1969 reveal that the statistics and data presented in theforegoing leaflet constituted a misrepresentation of suchstatistics.Thus,whereas the foregoing leaflet asserted that mostemployees vote "no"to unions,the statistics in the Board'sannual reports referred to for the years 1968 and 1969show a contrary result. For the year 1968, in all electionresults referred to, 294,005 employees voted in support ofunions and 212,467 employees voted in opposition tounions.For the year 1969, in all election results referred to,306,010 employees voted in support of unions and 220,409employees voted in opposition to unions.The leaflet distributed by the Employer asserted that inall electionsheld in 1968 involvingAFL-CIOunions, "only143,374employees voted"yes." But more than 153,000employees voted "no."The NLRB annual report statisticsreveal that these asserted statistics were based on statisticsinvolving one union elections.33 Thus,the annual reportsreveal that in one union election involvingAFL-CIOunions in 1968, 143,374 employees voted forAFL-CIOunions and 153,135 employees voted againstthe AFL-CIOunions.Inallelections involvingAFL-CIOunions in 1968, theannual report statistics reveal that more employees votedfor AFL-CIO unions than voted against unions, that moreemployees voted for unions than voted against unions, andthatAFL-CIOunions received less votes than thecombination of votes against unions plus votes for otherunions.The leaflet distributed by the Employer asserted that inall electionsheld in 1969 involvingAFL-CIO unions, "onlyThe phrase "Iunion election"herein refers to elections wherein onlyone unionparticipatedin suchelection THE RUPP FORGE COMPANY403126,687 employees voted yes. But more than 141,000employees voted no!" An examination of the NLRBAnnualReportstatisticsreveals that these assertedstatisticswere based on statistics involvingone unionelections.Thus the annual reports reveal thatin one unionelectionsinvolvingAFL-CIO unions in 1969, 126,687employees voted for AFL-CIO unions and that 141,111employees voted against the AFL-CIO unions.In all electionsinvolving AFL-CIO unions in 1969, theannual reportstatisticsreveal that more employees votedfor AFL-CIO unions than votedagainst unions, that moreemployees voted for unions than voted against Unions,and that AFL-CIO unions received less votes than thecombination of votes against unions plus votes for otherunions.The Employer leaflet asserted that in 1969 that "of allthe petitions filed byemployeesin plants acrossthe U.S.seeking to remove the certification previously given to theAFL-CIO, only 128 were successful. Once they're in, itspretty hard to get rid of them." The annual report statisticsfrom which this data allegedly was taken reveal that therewere 171 such petitions filed and that of such petitionsemployees by the election process were successful in 123cases in getting rid of the union. The actual statistics wouldsuggest the opposite from the conclusion presented by theEmployer. In this respect the absence of completedetail ismisleading. I would not find the erroneous figure of 128 ascomposed to 123 to be of realsignificancein the totalcontext to the facts.The Employer also asserted data as to percentage ofnationwide civilian workers belonging to the union. ThePetitioner does not argue or contend that this data is amisrepresentation or misleading.As indicated, I find that the Respondent's leafletconstitutes amisrepresentation of the facts. I am notpersuaded, however, that it is the type ofmisrepresentationthat would have a realistic impact that would affect theemployees' free exercise of choice as to a collective-bargaining representative. Unlike the display or distribu-tion of replicas of purported official N.L.R.B. ballots, thereis nothing by the representation to indicate thatthisis theway that the government desires employees to vote. I findithard to believe that employees in the United Statesexposed to general knowledge about current events andnews would make a decision based on whether they wanteda unionor not upon such generalstatistical information.Rather, I am convinced that their decisions are based onthose matters having a more direct impact upon them. Itwillbe recommended therefore that objection 9 beoverruled.6.Objection 10 sets forth that "The Employer, by itsagents, dischargedWilliam L. Robinson, Lee Gray, andLou Huggins because of their support for the Petitioner onor about May 25 and May 26.197 L"The facts previously found reveal that Respondentdiscriminatorily discharged Lou Huggins on May 25, 1971,because of his union activities or beliefs. The facts areinsufficient to reveal, however, that Respondent discrimi-natorily dischargedWilliam L. Robinson or Lee Gray. Itwillhe recommended that objection 10 be sustainedinsofar as the alleged discriminatory discharge of Hugginsis set forth. It is also recommended that objection 10 beoverruled insofar as the alleged discriminatory dischargesof Lee Gray or William L. Robinson is concerned.7.ObjectionI I setsforth that "By these and other actsthe Employer has interfered with the necessary atmospherefor a free and fair election."The facts presented in support of this objection are thefacts relating to a promise of a beer party if Respondentwon the NLRB election. As previously set forth, I findsuch promise of benefits, under the circumstances, not tobe the promise of a significant benefit, and not to have realimpact upon the employees' free exercise of their votingrights.Accordingly, it will be recommended that objection11 be overruled.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above,occurring in connection with the Respondent'soperation described in section I, above, have a close,intimate,and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices,itwill be recommended thatitcease and desist therefrom and take certain affirmativeaction designed to effectuate the policiesof the Act.Having found that Respondent has discriminatorilyterminated the employment of employees Huggins, Austin,and Hurst, it will be recommended that the normal remedytherefore be imposed. Thus, it will be recommended thatRespondent offer reinstatement to their jobs to suchemployees,reinstate such employees to their jobs andmake such employees whole for any loss in wages sufferedby such discrimination in accord with F.W.WoolworthCompany,90 NLRB 289, andIsisPlumbing & HeatingCompany,138 NLRB 716. Having found that Respondenthas discriminatorily reduced the hours of employment ofAustin,itwill similarly be recommended that Respondentmake Austin whole for wages lost as result of suchdiscrimination.CONCLUSIONS OF LAW1.The Rupp Forge Company is an employer within themeaning of Section 2(2) of the Act and is engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2.United Steelworkers of America,AFL-CIO,is,andhas been at all times material herein,a labor organizationwithin the meaning of Section 2(5) of the Act.3.By interfering with,restraining,and coercing itsemployees in the exercise of rights guaranteed in Section 7of the Act, theRespondent has engaged in and is engaginginunfair labor practices within the meaning of Section8(a)(1) of the Act.4.By discriminating in regard to the hire and tenure ofemployment of employees,thereby discouraging member- 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDship in or activities on behalf of a labor organization,Respondent has engaged in unfair labor practices withinthe meaning of Section 8(a)(3) of the Act.5.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.6.The facts establishas alleged inobjections 1, 2. 3,and 10, that the Employer has interfered with the holdingof a free election on June 25, 1971.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 34ORDERRespondent,The Rupp Forge Company,itsofficers,agents, successors,and assigns,shall:1.Cease and desist from:(a) Discouraging membership in or activities on behalf ofUnited Steelworkers of America,AFL-CIO,or any otherlabor organization of its employees by discharging orotherwise discriminating in regard to their hire or tenure ofemployment or any term or condition of employmentexcept to the extent that such rights may be affected by anagreement requiring membership in a labor organization asa condition of employment,as authorized in Section8(a)(3) of the Act, as modifiedby the Labor-ManagementReporting and DisclosureAct of 1959.(b) Interrogating its employees concerning their or otheremployees'union affiliation,activities,or desires, in amanner constituting interference,restraint,or coercionwithin the meaning of Section 8(a)(1) of the Act.(c)Threatening its employees with reprisals in order todiscourage their support of a union.(d) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization,to form,join,or assist labor organizations, tobargain collectively through representatives of their ownchoosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid orprotection as guaranteed in Section 7 of the Act, and torefrain from any and all such activities,except to the extentthat such rights may be affected by an agreement requiringmembership in a labor organization as a condition ofemployment,as authorized in Section 8(a)(3) of the Act, asmodifiedby the Labor-ManagementReporting andDisclosureAct of 1959.2.Take thefollowing affirmative action designed toeffectuate the policies of the Act:(a) Offer to Lou Huggins,Louis Austin,and Sam Hurstimmediate and full reinstatement to their former jobs or, ifsuch jobs no longer exist, to substantially equivalentpositions,without prejudice to their seniority or otherrights and privileges,and make each whole for any loss ofearnings he may have suffered by reason of the discrimina-'" In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board,the findings.conclusions,and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and order,and all objections thereto shall bedeemed waived for all purposes35 In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourt ofAppeals, the words in the notice reading"Posted bytion against him in the manner set forth in the section ofthisDecision entitled "The Remedy," with interest thereonat 6 percent per annum.Similarly,make Austin whole forloss of wages resulting from discriminatory reduction ofhours of employment in May and June 1971.(b)Notify immediately the above-named individuals ifpresently serving in the Armed Forces of the United States,of the rights to full reinstatement upon application afterdischarge from the Armed Forces, in accordance with theSelectiveService Actand theUniversity Military Trainingand Service Act.(c)Preserve and, upon request,make available to theBoard or its agents,for examinationand copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this recommended Order.(d) Post at its premises at Cleveland,Ohio, copies of theattached noticemarked "Appendix."35 Copies of saidnotice, on forms provided by the Regional Director forRegion 8, after being duly signedby theRespondent'srepresentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter,in conspicuous places,includ-ing all places where notices to employees are customarilyposted.Reasonable steps shall be takenby theRespondentto insure that said notices are not altered,defaced, orcovered by any othermaterial.(e)Notify the Regional Director for Region 8, in writing,within 20 days from the date of the receipt of this Decision,what steps the Respondent has taken to comply herewith.36IT IS FURTHER RECOMMENDED as to those allegations ofthe complaint not found to be meritorious, that suchallegations be dismissed.IT IS FURTHER RECOMMENDED that Objections4,9, 11, and10 (as to Gray and Robinson) be overruled. It is alsorecommended that Objections 1, 2, 3, and 10 (as regardsHuggins) be sustained.IT IS ALSO RECOMMENDED that the NLRB representationelection inCase 8-RC-8236, held on June 25, 1971, be setaside.IT IS FURTHER RECOMMENDED that the Board direct that asecond election by secret ballot be conducted among theemployees in the appropriate unit,at such time as theRegionalDirector for Region 8 deems appropriate andunder his direction and supervision and pursuant to theNational Labor Relations Boards Rules and Regulations,Series 8,as amended. It is recommended that the eligibilityof voters shall be in accord with the eligibility of voters'requirements set forthinJ.P.Stevens& Co., Inc.,167 NLRB 266.IT IS FURTHER RECOMMENDED that the Employer shall berequired to file an election eligibility list with the RegionalOrder of the National Labor Relations Board" shall read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "36 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed,this provision shall be modified to read"Notifythe Regional Director for Region 8, in writing,within 20 days fromthe date of this Order, what steps the Respondent has takento complyherewith " THE RUPP FORGE COMPANY405Director in accord with and for the purposes set forth inExcelsior Underwear Inc.,156 NLRB 1236.APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTinterrogate our employees concerningtheir or other employees'union affiliation,activities, ordesires,in a manner constituting interference,restraint,or coercion within the meaning of Section 8(a)(1) of theAct.WE WILL NOT threaten our employees with reprisalsin order to discourage their support of a union.WE WILL NOT discharge or otherwise discriminate inregard to the hire and tenure of employment or anyterm or condition of employment of our employeesbecause of their membership in and activities on behalfof the Union herein or of any other labor organizationof their choice, except to the extent that such rightsmay be affected by an agreement requiring member-ship in a labor organization as a condition ofemployment,as authorized in Section 8(a)(3) of theAct, as modified by the Labor-Management Reportingand Disclosure Act of 1959.WE WILL NOTin any other manner interfere with,restrain,or coerce our employees in the exercise of theirright to self-organization,to form,join,or assist labororganizations,to bargain collectively through repre-sentatives of their own choosing,and to engage inconcerted activities for the purpose of collectivebargaining or other mutual aid or protection asguaranteed in Section 7 of the Act, and to refrain fromany and all such activities, except to the extent thatsuch rights may be affected by an agreement requiringmembership in a labor organization as a condition ofemployment,as authorized in Section 8(a)(3) of theAct, as modified by the Labor-Management Reportingand DisclosureAct of 1959.WE WILL offer to LouHuggins, Louis Austin, andSam Hurst their former jobs or, if such jobs no longerexist,substantially equivalent positions,without preju-dice to their seniority or other rights and privileges, andwe will pay each for any loss of pay he has suffered byreason of our discrimination against him together withinterest thereon at 6 percent per annum.Similarly wewillmake Louis Austin whole for any loss of wagesresulting from discriminatory reduction of his hours ofemployment in May and June 1971.All of ouremployees are free to become or remain, or torefrain from becoming or remaining,members of UnitedSteelworkers of America,AFL-CIO,orany other labororganization,except to the extent that such rights may beaffected by an agreement requiring membership in a labororganization as a condition of employment,as authorizedin Section 8(a)(3) ofthe Act,as modifiedby the Labor-Management Reporting and DisclosureAct of 1959.DatedByTHE Rupp FORGECOMPANY(Employer)(Representative)(Title)We will notify immediately the above-named individuals ifpresently serving in the Armed Forces of the United States,of the rights to full reinstatement upon application afterdischarge from the Armed Forces,in accordance with theSelective Service Act and the University Military Trainingand Service Act.This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board'sOffice,1695FederalOfficeBuilding,1240 East Ninth Street,Cleveland,Ohio 44199,Telephone216-552-3715.